Citation Nr: 0517129	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  04-03 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Evaluation of multiple myeloma with lytic lesion in the 
right ilium, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel


INTRODUCTION

The veteran had active service from January 1958 to December 
1968.

This appeal arises from a June 2003 rating decision by the 
Seattle, Washington Regional Office (RO) of the Department of 
Veterans Affairs which denied the veteran's claim for 
entitlement to service connection for bilateral hearing loss 
and granted the claim for service connection for multiple 
myeloma, assigning a noncompensable rating.  

In April 2005, the veteran testified in a hearing before the 
undersigned Veterans' Law Judge.

The issue of an increased evaluation for multiple myeloma is 
addressed in the REMAND portion of the decision below.


FINDING OF FACT

The veteran does not have hearing loss that was present in 
service or that was manifested within one year of separation 
from service; nor is his current hearing loss shown to be 
otherwise related to such service.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by his active 
military service, nor may it be presumed to have been 
incurred during such service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 38 
C.F.R. § 3.303.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Notwithstanding the absence of evidence showing the presence 
of certain chronic diseases during service, certain specified 
chronic diseases, to include organic diseases of the nervous 
system (including sensorineural hearing loss), may be 
presumed to have been incurred during such service if 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101,1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Although there is no medical evidence of an actual diagnosis 
of hearing loss in the claims file, the Board concedes that 
the veteran has this disability as treatment records from 
August and September 2000 indicate he was fitted for a 
hearing aid or aids at the Colorado Hearing Center.  It is 
unclear from the treatment records submitted to VA whether 
the veteran's hearing loss is sensorineural.  In any case, 
the first evidence of hearing loss post-service was in August 
2000, approximately thirty-two years after the veteran's 
separation from service.  Therefore, the veteran's hearing 
loss cannot be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101,1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In addition, the veteran's service medical records do not 
indicate that hearing loss was incurred in service.  In his 
April 2005 hearing, the veteran testified he was exposed to 
loud noises during basic training from the firing range and 
other weapons training.  In addition, his military duties 
involved exposure to noise from trucks, jeeps, and other 
equipment.  The veteran's service medical records indicate 
that he had a sore throat and ear in January 1958 and otitis 
of the right ear in April 1958.  However, no hearing loss was 
noted in either an August 1960 or December 1962 examination.  
The veteran injured his right ear in April 1968 by scratching 
the ear canal with his fingernail.  However, the tympanic 
membrane remained intact.  There were no other hearing or ear 
problems noted in the veteran's service medical records.

Moreover, the claims file does not contain a competent nexus 
opinion relating the veteran's current hearing loss to 
service.  Furthermore, as noted above, the first evidence of 
hearing loss in the claims file came more than 30 years after 
service.  In view of the lengthy period without evidence of 
treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the veteran's 
claim for service connection.   See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  

Finally, the Board has considered the veteran's written and 
hearing testimony submitted in support of his argument.  
However, the veteran's statements are not competent evidence 
of a nexus between service and his hearing loss.  Although 
lay evidence is acceptable to prove the occurrence of an 
injury during active duty or symptomatology over a period of 
time when such symptomatology is within the purview of or may 
be readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The preponderance of the evidence is against the veteran's 
claim for service connection for hearing loss.  It follows 
that there is not such a balance of the positive evidence 
with the negative evidence to otherwise permit a favorable 
determination on this issue.  38 U.S.C.A. § 5107(b).  

II. VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  The final regulations implementing the 
VCAA were published on August 29, 2001, and they apply to 
most claims for benefits received by VA on or after November 
9, 2000, as well as any claim not decided as of that date. 66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001).  

A.	The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Id.  This "fourth element" comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied in this case. With regard to element (1), above, 
the Board notes that the RO sent the appellant a VCAA notice 
letter in January 2003 that informed him of the type of 
information and evidence necessary to establish his claim for 
service connection for bilateral hearing loss.  Furthermore, 
by virtue of the rating decision on appeal and the statements 
of the case (SOCs), he was provided with specific information 
as to why his claim was not granted, and of the evidence that 
was lacking. 

As for elements (2), (3) and (4), the Board concedes that the 
RO's January 2003 letter failed to notify the appellant of 
his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  However, the 
appellant was supplied with the complete text of 38 C.F.R. § 
3.159(b) and (c) by way of a January 2004 SOC.  This text 
informed the appellant that VA was responsible for getting 
records from any federal agency and would make reasonable 
efforts to obtain other records necessary to support his 
claim; while the appellant was responsible for providing 
enough information about the records so that VA could request 
them from the person or agency that had them.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).

B.	Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC).  The appellant has not provided evidence of 
hearing loss in service or a nexus opinion, so a remand for a 
medical examination and opinion is not necessary to decide 
the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 
(c)(4) (2004); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed.Cir. 2003).  Accordingly, the Board finds that there is 
no reasonable possibility that any further assistance would 
aid the appellant in substantiating the claims.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The veteran also asserts that his multiple myeloma warrants a 
compensable disability rating.  During his April 2005 
hearing, he testified that he still has back and hip pain as 
a result of the disease.  In addition, he is still taking 
Thalidomide and steroids to treat the myeloma and these 
medication have side effects including changing the veteran's 
moods and causing him to have problems with his skin.  
Finally, the veteran testified that he was scheduled for a 
bone marrow test on April 12, 2005.  Results of this test are 
not in the claims file.

The veteran underwent a VA examination in April 2003.  The 
examiner determined that the veteran's multiple myeloma 
"does not appear to have a large orthopedic bony involvement 
on today's examination."  Furthermore, the examiner noted 
that the veteran has osteoarthritis of the thoracic and 
lumbar spine due to advanced age and a 1978 surgery of the 
lumbar spine, "not secondary to a service-connected 
condition."  No flare-ups were noted.  In December 2004, the 
veteran underwent another VA examination.  The examiner noted 
that the veteran experienced pain concentrated in the middle 
to lower back and hips, as well as the neck.  The examiner 
reported "current complaints are due to multiple myeloma."  
She also noted that the veteran took medication for bone 
pain, but he denied side effects with any of his medications.  
The veteran also told the examiner that he had flare-ups 
approximately once a month and his functional limitation was 
increased 30 - 40 percent during flare-ups.  The examiner 
found a full range of motion in the hips but did not discuss 
her findings regarding the back.  Diagnostic tests revealed 
"nonspecific ovoid lucency in the distal left radius, 
doubtfully related to myeloma although this is nonspecific. . 
. .  No definite suspicious lytic lesions of multiple myeloma 
noted on these studies." 

While the earlier VA examination attributed some or most of 
the veteran's current pain symptoms to a non-service-
connected condition, the later examination notes the 
veteran's subjective complaints and his continued treatment 
for bone pain, but reveals few objective findings.  As a 
result, it is unclear whether the veteran has any current 
symptoms due to his multiple myeloma, and, if so, how severe 
those symptoms are.  Accordingly, the Board has no 
alternative but to defer further appellate consideration and 
this case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC for the following actions:

1.  The RO should make reasonable 
efforts to obtain the veteran's private 
treatment records, to include his 
recent bone marrow test, subsequent to 
December 2004. 

2.  The RO should schedule the veteran 
for an orthopedic examination.  The 
examiner should be requested to perform 
any and all tests necessary and the 
results should be included in the 
examination report. The claims folder 
must be made available to the examiner 
for review.  Such review should be 
indicated in the examination report.  The 
examiner should be requested to specify 
all findings related to the veteran's 
service-connected disability and describe 
the severity of each current symptom.  If 
any symptoms of the veteran's multiple 
myeloma cause a limitation of motion of 
his back or legs, the examiner should 
fully describe any weakened movement, 
excess fatigability, pain with use, or 
incoordination present.  If feasible, 
these determinations should be portrayed 
in terms of the degree of additional 
range of motion loss.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  Additional limitation 
of motion during flare-ups and following 
repetitive use should also be noted.
  
3.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits.  The veteran 
should be given an opportunity to 
respond to the SSOC.  The case should 
then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


